PER CURIAM.
It appears from the allegations of the petition that the District Court has not yet entered a decree in the matter now pending; that the ease has been submitted and opinion rendered, and findings of fact and conclusions of law were directed to be prepared, but, before the same were prepared or signed, the court reopened the proceedings for further testimony. That the District Court had jurisdiction of the common-law action for damages for negligence and also jurisdiction of a. proceeding for limitation of liability in admiralty is not questioned. The contention is that the court erred in hearing the matter as a proceeding in admiralty, thus in effect denying the plaintiff the right to trial by jury. Plaintiff’s remedy is by an appeal, if and when a decree is entered in the trial court. In re New York & Porto Rieo S. S. Co., 155 U. S. 523, 15 S. Ct. 183, 39 L. Ed. 246; 50 C. J. 676, § 43, and cases eited in note 71.
Petition denied.